department of the treasury internal_revenue_service commerce street dallas tx date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address ' person to contact badge number contact telephone number contact address employer_identification_number org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for exempt purposes you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 you have not demonstrated that the part of your activities that is not in furtherance of a charitable purpose is insubstantial contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a-petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury west creek road stop independence oh taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org formerly org tax identification_number year period ended 20xx12 of ein legend org - organization name president - president through companies issue xx - date city - city state - state dir-1 dir-2 - dir co-1 through co-4 - should the sec_501 tax exempt status of the org referred to as the eo be revoked because it is not operated exclusively for tax exempt purposes facts the eo was incorporated in the state of 20xx per the articles of incorporation obtained from the state’s website the corporation was primarily organized to provide or contribute to the support of organizations or institutions organized and operated exclusively to provide medical and therapeutic services for people who are crippled born with birth defects or have any other mental or physical defect especially people affected with primary pulmonary hypertension referred to as the state on september the eo provided its determination_letter from the internal_revenue_service referred to as the irs stating that the organization is exempt from federal_income_tax under sec_501 of the internal_revenue_code referred to as the irc as an organization described in sec_501 of the irc the letter also determined the organization foundation status to be that of an organization described in sec_509 of the irc because it is reasonably expected to be publicly supported the eo is a closely held organization controlled by husband and wife dir-1 and dir-2 dir- is the president and dir-2 is the secretary the eo does not maintain a formal office the only activity conducted by the eo was texas hold’em held at the co-1 the eo raised dollar_figuredollar_figure in 20xx of which a check in the amount of dollar_figuredollar_figure was given to the co-4 assistance fund for the benefit of co-2 the eo’s net profit during the year from gaming was dollar_figuredollar_figure gaming income was spent for the following expenses telephone dollar_figuredollar_figure co-3 credit card dollar_figuredollar_figure stamps dollar_figuredollar_figure hall rental dollar_figuredollar_figure security dollar_figuredollar_figure pa system dollar_figuredollar_figure advertisement dollar_figure both officers had cell phones the credit card was used for gas stamps and advertising publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page much of the eo’s form 886-a rev date explanations of items name of taxpayer org formerly org tax identification_number year period ended 20xx12 ein schedule number or exhibit oof of during the interview conducted with the officers dir-1 and dir-2 on october 20xx the eo had not conducted any activities since 20xx and will terminate by the end of the year the officers stated that the attendance at the tournaments was declining and hosting the tournaments were becoming troublesome contributions from the general_public were not received or solicited gaming is the only activity conducted by the organization and is its only source_of_income on december 20xx the officer called the internal revenue_agent to state that the eo is not going to terminate per the state’s website the proper paperwork was filed and a quorum was present at the meeting held on may 20xx the eo is now located in city state and renamed org the eo will wind down and send the new officers the remaining cash in the bank president is the current president law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net earrings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one of more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_72_369 states in part that in order for an organization to pass the operational tees the organization's resources must be devoted to purposes that qualify as exclusively charitable publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page government's position form 886-a rev date explanations of items name of taxpayer org formerly org tax identification_number year period ended 20xx12 ein of4 oo schedule number or exhibit the irs sec_501 tax exempt status of eo should be revoked effective january 20xx because it is not operated exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1 5019c -1 c of the regulations based on the facts of the examination the organization does not qualify for exemption because its primary activity being gaming is not related to it sec_501 exempt_purpose of providing or contribute to the support of organization or institutions organized and operated exclusively to provide medical and therapeutic services for people who are crippled born with birth defects or have any other mental or physical defect especially people affected with primary pulmonary hypertension the organization's primary source of gross revenue is from conducting the texas hold'em game at the co-1 the net profit from conducting this gaming activity is supposed to be contributed to the medical and therapeutic service organizations the only record maintained by the organization is the bank account statement reviewed of the disbursement sheet revealed that majority of the expenses were made out to cellular phone and credit card companies aside from the cell phone and credit card expenditures there was only one check in the amount of dollar_figuredollar_figure made payable to the co-4 during the year under examination in the year under examination the net profit from conducting the texas hold'em game was dollar_figuredollar_figure other than conducting the texas hold'em game the organization is not involved in conducting any other exempt_activities during 20xx the eo ceased conducting the gaming activity and no charitable donations were made during that year the eo does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of its activities is not in furtherance of exempt purposes in the year under examination and lack of activities since the end of 20xx means they were not operated exclusively for one or more exempt purposes to be considered as operating exclusively for exempt purposes eo would have had to engage primarily in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code eo does not qualify for tax exempt status under sec_501 as described in sec_501 of the code the more than an insubstantial part of its activities is not in furtherance of exempt purposes in the year of examination and lack of activities since the the officers of the organization currently agree with the proposed revocation effective january 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page taxpayer’s position conclusion form 886-a rev date explanations of items name of taxpayer org formerly org tax identification_number year period ended of 20xx12 ein schedule number or exhibit end of 20xx means they were not operated exclusively for one or more exempt purposes revocation of the tax exempt status of eo is proposed effective january 20xx the organization is required to file form_1120 u s_corporation income_tax return as required by sec_6501 for the taxable_period beginning january 20xx and for each year thereafter publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
